Citation Nr: 0632038	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-44 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service-connected hypertension.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected residuals of a right hip injury.

3.  Entitlement to service connection for arthritis of the 
left knee.

4.  Entitlement to service connection for a skin rash, 
claimed as due to herbicide exposure.

5.  Entitlement to service connection for varicose veins of 
the right lower extremity.

6.  Entitlement to service connection for varicose veins of 
the left lower extremity.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from July 1967 to 
July 1987.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision that, 
inter alia, continued a previous 10 percent rating for 
service-connected hypertension, increased the rating for 
service-connected residuals of a right hip injury from 0 to 
10 percent, and denied service connection for degenerative 
arthritis of the left knee, for skin rash (claimed as due to 
herbicide exposure), and varicose veins of the right and left 
lower extremities.  The appellant filed a Notice of 
Disagreement (NOD) in regard to those issues in March 2004, 
and the RO issued a Statement of the Case (SOC) in June 2004.  
The appellant filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals), in December 2004.

In April 2006, the appellant testified during a video 
conference hearing before the undersigned Veterans Law Judge; 
a transcript of that hearing is of record.  Following the 
hearing, the appellant submitted private medical records with 
a waiver of initial RO consideration.  The Board has accepts 
this additional evidence for inclusion into the record on 
appeal.  See 38 C.F.R. § 20.800 (2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  During the pendancy of the appeal, the appellant's 
diastolic blood pressure has been 110 or less and his 
systolic blood pressure has been 150 or less.

3.  Competent medical evidence shows that the appellant's 
service-connected right hip disability-primarily manifested 
by pain-results in no more than slight overall impairment of 
function.  

4.  There is no competent medical diagnosis of arthritis or 
any other disability of the appellant's left knee.

5.  Because the appellant served in the Republic of Vietnam 
during the Vietnam era, exposure to herbicides is presumed; 
however, there is no competent medical diagnosis of any 
current skin disability etiologically associated with such 
exposure, or any other skin disability.

6.  The appellant has been competently diagnosed with 
varicose veins of the right and left lower extremities, but 
there is no medical evidence showing a relationship between 
either disability and service.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 10 percent for 
hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 
4.104, Diagnostic Code 7101 (2006).

2.  The criteria for a rating higher than 10 percent for 
residuals of a right hip injury are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.20, 4.40, 4.45. 4.59, 4.71a, Diagnostic 
Codes 5251 to 5255 (2006).

3.  The criteria for service connection for arthritis of the 
left knee are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).

4.  The criteria for service connection for a skin rash, 
claimed as due to herbicide exposure, are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.313 (2006).  
 
5.  The criteria for service connection for varicose veins of 
the right lower extremity are not met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).

6.  The criteria for service connection for varicose veins of 
the left lower extremity are not met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

In December 2002, the RO sent the appellant a pre-decision 
letter providing notice that, to establish entitlement to an 
increased rating for a service-connected disability, the 
evidence must show that the disability had become worse.  The 
letter also informed the appellant that to establish 
entitlement for service connection for a disability, the 
evidence must show an injury or disease in military service, 
a current physical or mental disability, and a relationship 
between the claimed disability and military service.  The 
letter also discussed the types of evidence needed to support 
each of those elements.  After that letter, the RO gave the 
appellant opportunity to respond before the RO issued the 
April 2003 rating decision on appeal.  The Board therefore 
finds that the appellant has received sufficient notice of 
the information and evidence needed to support the claims on 
appeal, and that he has been afforded ample opportunity to 
submit such information and evidence. 

The Board also finds that the RO's December 2002 letter, 
along with a post-decision RO letter in March 2006, 
collectively satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained that the claimant, and what evidence, if any, will 
be obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The December 2002 
letter advised the appellant that VA would obtain and review 
service medical records and other military service records as 
necessary, and would also get VA medical records and other 
medical records as identified by the appellant.  The letter 
also stated that the appellant could obtain and submit 
evidence on his own behalf, including statements from other 
persons having knowledge of the appellant's symptoms.  The 
March 2006 letter advised the appellant, "if you have any 
information or evidence that you have not previously told us 
about or given to us, and that information or evidence 
concerns the level of your disability or when it began, 
please tell us or give us that information as soon as 
possible."
  
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content-of-notice requirements have 
been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, the Board finds that any lack of full 
pre-adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).   

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed after 
notice was provided.  As indicated above, the appellant has 
been notified of what is needed to substantiate his claims, 
and has been afforded numerous opportunities to present 
information and/or evidence in support of his claim.  As a 
result of RO development, comprehensive documentation, 
identified below, has been associated with the claims file 
and considered in evaluating the issue on appeal.  After the 
RO's letter in March 2006 (which substantially completed VA's 
notice requirements in this case), the appellant had ample 
opportunity to submit information and/or evidence before the 
videoconference hearing in April 2006, and indeed the 
appellant did submit additional documents for inclusion at 
that hearing (with a waiver of RO original review, so 
readjudication by the RO was not required).  The appellant 
has not informed the RO of the existence of any evidence-in 
addition to that noted below-that needs to be obtained prior 
to adjudication by the Board.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating code.  As 
regards the two claims for increase on appeal, the Board 
finds that this was accomplished in the SOC of June 2004 and 
the SSOCs of August 2004, October 2004, and March 2006; this 
suffices for Dingess.  The Court also held that VA notice 
must include information regarding the effective date that 
may be assigned.  While the RO has not explicitly provided 
such notice in this case, such omission is harmless on these 
facts; here, the claims for increase (for already service-
connected disabilities ) did not arise out of claims for 
service connection; the Board is denying both claims for 
increase, so no effective dates are being assigned; and, 
there is no indication whatsoever that the appellant is 
challenging any effective date already assigned.  Hence, 
there is no possibility of prejudice under the notice 
requirements of Dingess.  

The Dingess decision also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
The first element (veteran status) is not at issue, and the 
RO's letter of December 2002 informed the appellant of the 
second and third elements (existence of a disability and 
connection between the disability and military service).  The 
RO's letter of March 2006 informed the appellant of the last 
two elements (disability rating and effective date), so the 
Dingess notice requirements are met.  Also, because the 
Board's decision herein denies service connection for the 
claimed disabilities, no disability rating or effective date 
is being assigned; accordingly, there is  no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with any claim on 
appeal.  The RO has obtained the appellant's service medical 
and personnel records, VA treatment records, records from 
those non-VA medical providers that the appellant identified 
as having pertinent records for VA to obtain in support of 
these claims.  The appellant has been appropriate VA medical 
examinations in support of his various claims, and the 
reports of those examinations are of record.  The appellant 
has also been afforded a videoconference hearing before the 
Board, the transcript of which is of record, and during which 
he submitted additional documents for inclusion in the claims 
file.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence in 
addition to that identified above, that needs to be obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with any matter currently under consideration.

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on each of the claims on appeal.  

II.  Analysis

A.  Claims for Higher Ratings 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

1.  Hypertension

Hypertension is rated under 38 C.F.R. § 4.104, Diagnostic 
Code (DC) 7101.  For purposes of rating under this section, 
the term "hypertension" means that the diastolic blood 
pressure is predominantly 90mm or greater, and "isolated 
systolic hypertension" means that the systolic blood 
pressure is predominantly 160mm or greater with a diastolic 
blood pressure of less than 90mm.

Effective January 12, 1998, the rating criteria for DC 7101 
have been as follows.  
A rating of 10 percent requires diastolic blood pressure 
predominantly 100 or more, or systolic blood pressure 
predominantly 160 or more, or minimum evaluation for an 
individual with a history of diastolic blood pressure 
predominantly 100 or more or who requires continuous 
medication for control.  A rating of 20 percent requires 
diastolic blood pressure predominantly 110 or more, or 
systolic blood pressure predominantly 200 or more.  A rating 
of 40 percent requires diastolic pressure predominantly 120 
or more.  A rating of 60 percent requires diastolic blood 
pressure predominantly 130 or more.  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.

The appellant's blood pressure readings during the pendancy 
of the appeal were as follows: 128/81 (February 2002); 111/79 
(June 2002); 136/96 (November 2002); 140/98 (January 2003); 
134/93 (April 2003); 147/92 (July 2003); 149/91 (October 
2003); 128/89 and 148/98 (December 2003); 125/87 (February 
2004); 130/95 (March 2004); 122/82 (VA examination in July 
2004); 123/85 (October 2004); 127/87 (December 2004); 124/82 
(January 2005); 110/80 (February 2005); 132/84 (June 2005); 
150/102, 142/96, and 140/100 (VA examination in August 2005);  
125/82 (October 2005);  125/85 (February 2006); 135/84 (March 
2006); and, 135/87 (April 2006)

As noted above, a higher rating of 20 percent under the 
criteria of DC 7101 requires diastolic blood pressure 
predominantly 110 or more, but during the pendancy of the 
appeal the appellant's diastolic blood pressure has never 
exceeded 102.  Alternatively, DC 7101 allows a 20 percent 
rating for systolic blood pressure predominantly 200 or more, 
but during the appeals period the appellant's systolic blood 
pressure has never exceeded 150.  Hence the criteria for a 
rating greater than 10 percent, under DC 7101, are not met    

The Board notes that the appellant has a separate rating for 
atherosclerotic heart disease as secondary to hypertension, 
rated as 30 percent disabling from January 28, 2003, and he 
also has a separate rating for erectile dysfunction as 
secondary to hypertension, rated as noncompensable from 
December 16, 2004, but for which the appellant receives 
special monthly compensation for loss of a creative organ.  
These separately-rated problems are not to be considered in 
rating hypertension.  

The Board has considered the veteran's lay assertions, to 
include those advanced during his April 2006 Board hearing.  
At that time, the appellant testified that he takes three 
different types of medication to control his blood pressure; 
with medication, his recent blood pressure readings have been 
around 135/85, but if  he were to discontinue his medication, 
his blood pressure would be in excess of 160/110.  The 
appellant believes that there are complications associated 
with the long-term use of his medications, but he has not 
discussed this matter with his physicians.  As noted above, 
the competent medical evidence in this case, upon which the 
rating for hypertension is based, simply does not support a 
higher rating.  

2.  Residuals of a right hip injury

Disabilities of the hip and thigh are rated under the 
criteria of 38 C.F.R. § 4.71a, DC 5250 through 5255.  In this 
case, the RO has rated the disability under the criteria of 
DC 5253 (impairment of the thigh).

The rating criteria of DC 5253 are as follows.  A rating of 
10 percent is awarded for limitation of adduction (inability 
to cross legs) or for limitation of rotation (cannot toe-out 
more than 15 degrees with the affected leg).  A rating of 20 
percent is awarded for limitation of abduction with motion 
lost beyond 10 degrees.

Additional applicable diagnostic codes for hip disabilities 
include DC 5251 (limitation of extension of the thigh), which 
awards a 10 percent rating when extension is limited to 5 
degrees, and DC 5252 (limitation of flexion of the thigh).  
DC 5252 awards 10 percent for limitation of flexion to 45 
degrees, 20 percent for limitation to 30 degrees, 30 percent 
for limitation to 20 degrees, and 40 percent for limitation 
to 10 degrees.  DC 5250 may be used when there is ankylosis, 
DC 5254 may be used when there is flail joint, and DC 5255 
may be used when there is impairment of the femur; however, 
as none of these problems are shown in this, these diagnostic 
codes are not applicable.

The Board notes that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher disability rating when 
functional loss due to limited or excessive movement, pain, 
weakness, excessive fatigability, or incoordination is 
demonstrated, to include during flare-ups and with repeated 
use, if those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The appellant had a VA examination of the hips in January 
2003 during which he reported hip pain and also some 
stiffness in the morning.  The appellant stated that he could 
walk most distances, but that he had to stop and rest after 
the first half mile due to hip pain.  On examination, the 
appellant's range of motion was 100 degrees of flexion, 10 
degrees of internal rotation with some pain, external 
rotation of 45 degrees, abduction of 60 degrees, adduction of 
20 degrees with mildly painful response, and extension of 30 
degrees.  The examiner's assessment was mildly limited 
internal rotation and adduction of the right hip consistent 
with early degenerative arthritis; however, a concurrent X-
ray of the right hip revealed no bone or joint abnormality. 

During the appellant's Board hearing, the appellant testified 
that he has not discussed the long-term implications of his 
right hip disorder with a doctor, has not attempted physical 
therapy, and has not considered hip surgery. 

The Board notes that the appellant's range of hip motion, as 
measured by the  January 2003 examiner, is not compensable 
under the criteria of DC 5251 (limitation of extension of the 
thigh), DC 5252 (limitation of flexion of the thigh), or DC 
5253 (impairment of the thigh).  However, the RO noted that 
the appellant had manifested pain on motion on examination, 
and accordingly awarded a 10 percent rating.  

As noted above, functional loss due to pain has been 
considered in assigning the current rating, and that no 
higher rating is assignable based on  consideration of 
38 C.F.R. §§ 4.40, 4.45, and 4.59, as well as DeLuca and 
Johnson.  The veteran has asserted that he receives pain 
medication for his right hip and stated that he experiences 
limitation of motion and has difficulty walking or standing 
for long periods; he also indicated that the hip does not 
interfere with his ability to work, but impairs physical 
recreational activities.  The Board emphasizes, however, that 
the VA examiner expressly noted "some pain" on internal 
rotation, "mildly painful" adduction, and overall "mildly 
limited" motion.  These notations, when considered along 
with the range of motion findings, are consistent with no 
more than the current 10 percent rating.  In short, there 
simply is no objective basis for the Board to find that a 
higher rating under Diagnostic Code 5253, or any other 
potentially applicable diagnostic code, is warranted.  

3.  Both Disabilities

As indicated above, a higher rating for either hypertension 
or the right hip disability is not met under pertinent 
provisions of VA's rating schedule.

Additionally, the Board finds that there is no showing that 
neither disability under consideration reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (cited to in the June 
2004 SOC).  In this regard, the Board notes that neither 
disability is objectively shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating) or warrant frequent periods of hospitalization, nor 
is there evidence that either disability otherwise renders 
impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For all the foregoing reasons, the claims for higher rating 
for hypertension and a right hip disability must be denied.  
.  In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not for application in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).




B.  Service Connection 

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).  

1.  Arthritis of the left knee

In addition to the above-noted authority, service connection 
may presumed, for certain chronic diseases, such as 
arthritis, which manifest to a compensable degree (10 percent 
for arthritis) within a prescribed period after discharge 
from service (one year for arthritis), even though there is 
no evidence of such disease during the period of service.  
This presumption is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In this case, the appellant's service medical record includes 
a December 1986 X-ray report noting mild-to-moderate 
degenerative changes in both knees.  The appellant was 
treated for left knee pain in February 1987.  The report of 
the appellant's separation examination in May 1987 noted that 
all systems, including the lower extremities, were 
"normal", although general remarks noted "degenerative 
joint disease consistent with age and activity" without 
further elaboration.  

The appellant had a VA examination in October 1987, within a 
year of discharge from service, in which he reported an in-
service injury to the left knee.  The knee was normal on 
examination, and a concurrent X-ray revealed a normal left 
knee.  The examiner diagnosed history of left knee injury, 
without residuals and without limitation of motion.

Notwithstanding the in-service assessment of degenerative 
changes in the knees, the Board notes that there is  no 
subsequent evidence of any diagnosed left knee disorder, 
including arthritis.  As such, there is no competent evidence 
of a current disability upon which to predicate a grant of 
service connection, and neither the appellant nor his 
representative has identified or even alluded to the 
existence of any such evidence.

During his video conference testimony in April 2006, the 
appellant testified that he injured his left knee in service 
while playing sports and was treated at that time with pain 
medications.  The appellant stated that he has talked to his 
doctors about whether his current knee disorder could be 
related to his in-service injury, but he is not sure whether 
any doctor has stated an opinion on that question.  The Board 
notes that nothing in the appellant's testimony shows that he 
has a current competently diagnosed left knee disability on 
which service connection can be based.   

The Board emphasizes that Congress has specifically limited 
entitlement to service-connected disease or injury where such 
cases have resulted in a disability.  See 38 U.S.C.A. § 1110.  
In the absence of competent, probative evidence of the 
disability for which service connection is sought, there can 
be no valid claim for service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App 141, 144 (1992).  

2.  Skin rash, claimed as due to herbicide exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see 
also VAOPGCPREC 7-93.  The appellant's service record shows 
that he served in Vietnam during the Vietnam era; 
accordingly, exposure to herbicides is  presumed.

If a veteran was exposed to a herbicide agent during active 
service, chloracne or other acneform diseases consistent with 
chloracne shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied.  However, the appellant in this case has 
not been diagnosed with chloracne of any other acneform 
disease consistent with chloracne.  VA has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which it has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).    
Accordingly, even though exposure to herbicides is presumed, 
presumptive service connection for a skin disorder cannot be 
granted.

Notwithstanding the presumptive provisions, service 
connection for claimed residuals of exposure to herbicides 
also may be established by showing that a disorder resulting 
in disability is, in fact, causally linked to such exposure.  
See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee 
v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 
38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303.  In this 
case, however, these provisions likewise provide no basis for 
a grant of service connection for skin rash.  

Service medical records show that the appellant was treated 
in September 1968 for a full-body rash identified at the time 
as heat rash.  He was treated in April 1987 for a recurrent 
skin condition identified as acne or as keratosis pilaris.  
The report of his separation  examination in May 1987 noted 
that the skin was "normal."

The appellant had a VA medical examination in October 1987, 
within a year of discharge from service, during which he 
reported pimples on both shoulders and back, and discolored 
skin.  However, the report of medical examination does not 
address the presence or absence of any abnormality of the 
skin, to include a skin rash.

The appellant's treatment records since his discharge from 
service show no treatment for, or diagnosis of, any current 
skin disorder.

During his Board hearing in April 2006, the appellant 
testified that he noticed a full-body skin rash in Vietnam; 
he received treatment in service but the rash has been 
continuous since Vietnam.  The appellant stated his belief he 
has a rash that is due to exposure to herbicides in Vietnam, 
but he essentially acknowledged that he did not have any 
opinion by a physician in support of service connection for 
current skin disorder.  .

As noted above, notwithstanding the veteran's assertions, 
there simply is not competent evidence of a current, chronic 
skin rash-the disability for which service connection is 
sought.  Because, as noted above, Congress limited 
entitlement to service connection to disability, and there is 
no competent, persuasive evidence of current skin rash-a 
question that must be addressed before the question of 
medical nexus is even reached-the claim for such condition 
cannot be deemed a valid one.  See, e.g., Brammer, 3 Vet. 
App. at  225.

3.  Varicose veins of the right and left lower extremities

The appellant's service medical record notes a non-inflamed 
varicose vein in the left leg in February 1987.  The report 
of the appellant's separation examination in May 1987 noted 
that the vascular system was "normal."

The appellant had a VA medical examination in October 1987, 
within a year of discharge from service; the examiner noted 
that the appellant did not have varicose veins.

The appellant had a VA medical examination in January 2003, 
during which the examiner noted that the appellant had 
varicose veins in the right and left legs; however, the 
examiner did not offer any comment regarding the etiology of 
any such condition.  

In July 2004, the appellant's wife submitted a statement in 
which she asserted that she had observed the appellant to 
have varicose veins in 1973, while the appellant was 
stationed in Okinawa; the appellant reported the condition to 
Army doctors in 1976 on his return to the United States, but 
the condition was not recorded in the appellant's service 
medical record.

During his April 2006 Board hearing, the appellant testified 
that he had to stand for long hours each day during military 
service, to which he attributes the onset of his varicose 
veins; however, varicose veins were not documented during 
service.  The appellant indicated that he does not have any 
supporting opinion of nexus from a health care professional 
and does not currently receive treatment for varicose veins. 

As noted above, unlike with respect to other conditions for 
which service connection is sought (discussed above), the 
appellant has a competent current diagnosis of varicose veins 
in both legs.  However, a veteran seeking disability benefits 
must establish not only the existence of a disability, but 
also an etiological connection between his military service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).  

In this case, there is no competent evidence or opinion even 
suggesting that any current varicose veins-first diagnosed 
in January 2003, many years after service discharge-are 
related to his military service.  In this regard, the Board 
emphasizes that the non-inflamed varicose vein of the left 
leg was not shown to be a chronic condition, and neither the 
report of separation examination or the report of VA 
examination conducted within a year of service separation 
include any findings or diagnosis that would support a 
finding of a chronic varicose vein condition in service.  See 
38 C.F.R. § 3.303.  Moreover, despite being given 
opportunities to do so, neither the appellant nor his 
representative has presented, identified, or even alluded to 
the existence of medical opinion to support the claims for 
service connection.  

4.  All claims

In adjudicating each claim for service connection, the Board 
has considered, in additional to the medical evidence, 
assertions advanced by and on the veteran's behalf (to 
include the veteran's hearing testimony and statement, as 
well as the statement from his wife attesting to onset of 
varicose veins in 1973 during military service).  A lay 
person can certainly provide an eyewitness account of a 
veteran's visible symptoms.  See, e.g.. Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  However, as indicated above, each 
claim for service connection turns on a medical matters-
diagnosis of current disability, and, if so, a medical nexus 
between such disability and service.  Such matters are within 
the province of trained medical professionals.  See, e.g.,  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As lay persons 
without the appropriate medical training and expertise, 
neither the veteran nor his wife is competent to render a 
probative (i.e., persuasive) opinion on a medical matter.  
See Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person 
is generally not capable of opining on matters requiring 
medical knowledge").  As such, the appellant cannot support 
his claims on the basis of lay assertions, alone; medical 
evidence is needed to support each claim.

Under these circumstances, the Board finds that each of the 
claims for service connection on appeal must be denied.  In 
reaching the conclusion to deny each claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of any competent evidence 
to support any claim, that doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.



ORDER

A rating in excess of 10 percent for hypertension is denied.

A rating in excess of 10 percent for residuals of a right hip 
injury is denied.

Service connection for arthritis of the left knee is denied.

Service connection for a skin rash, claimed as due to 
herbicide exposure, is denied.

Service connection for varicose veins of the right lower 
extremity is denied.

Service connection for varicose veins of the left lower 
extremity is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


